— Appeal from a decision of the Workmen’s Compensation Board, filed July 11, 1974. On this appeal, appellants claim that there is no substantial evidence to support the board’s finding of accident and causal connection of claimant’s myocardial infarction. We conclude, however, that there is substantial evidence to support the board’s determination. Claimant was engaged in packing ball bearings for shipment and lifting filled boxes with varying weights of 100 to 150 pounds or more. Claimant’s supervisor testified that claimant’s employment was a strenuous type work. Dr. Hammerstrom testified that claimant’s employment activity was a precipitating factor of claimant’s infarction. The instant record presents a conflict in the medical testimony on the issue of causal relationship, and we find no basis to disturb the board’s resolution of that dispute (Matter of Brust v Bovis & Rosenbloom, 36 AD2d 872). Awards have been sustained in a number of heart cases which involved exertion comparable in nature to the effort expended by claimant and in numerous instances even less strenuous (Matter of Posik v William Isherwood, 32 AD2d 867). Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Sweeney, Kane, Larkin and Reynolds, JJ., concur.